internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 1-plr-137170-02 date date re dear this letter is in reference to a letter dated date requesting rulings under sec_355 and other sections of the internal_revenue_code with respect to proposed transactions involving the taxpayer taxpayer and certain related corporations as we have indicated in discussions over the last several months we have been concerned with a number of questions in this matter including issues regarding i the business_purpose for the proposed transactions ii the existence and extent of active businesses engaged in by certain of taxpayer’s purported subsidiaries related corporations and iii whether the taxpayer’s stock tracking_stock actually represents stock in the taxpayer as opposed to stock in the related corporations as we indicated in our telephone conversations on december and of particular concern to us is the proper characterization of the tracking_stock this tracking_stock appears to give to the taxpayer’s purported shareholders shareholders substantial rights in the related corporations and thus raises the question whether taxpayer is in control or whether the shareholders are in control of the related corporations the question here of how to characterize the relationships between the shareholders the taxpayer and the related corporations to some extent involves not only an analysis of the written terms of documents but also a consideration of other factors which show how this relationship is actually handled in practice consideration of these other factors however presents factual questions which are not properly handled in private letter rulings see sec_4 of the no-rule revenue_procedure revproc_2002_3 2002_1_irb_117 in addition the question at issue here -- the correct classification of instruments such as the tracking_stock in this case -- is specifically identified as an area where letter rulings will not be issued see sec_3 of the no-rule revenue_procedure furthermore taking into account all plr-137170-02 the factors involved we believe that in this case it is inappropriate to deal with this tracking_stock issue by means of a taxpayer representation since we can not resolve this tracking_stock question and therefore can not determine if taxpayer is in control of the related corporations this office is unable to rule on the proposed transactions accordingly this case is hereby closed and no further action will be taken by this office with respect thereto pursuant to sec_15 of revproc_2002_1 the user_fee is being reimbursed and will be processed by a separate office reimbursement can take as long as to weeks in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely yours associate chief_counsel corporate by mark s jennings chief branch
